MEMORANDUM **
Sahib Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s denial of his applications for asylum, withholding of removal and Convention Against Torture (“CAT”).
We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence the decision of the BIA and will reverse only if the record compels a contrary conclusion. Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999).
Because the BIA identified specific and cogent reasons for finding Singh’s testimony not credible, and because these findings go to the heart of Singh’s asylum claim, see Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001), we are not compelled to conclude that Singh’s testimony was credible, see Singh-Kaur, 183 F.3d at 1149-50. Accordingly, we deny Singh’s asylum claim.
Because Singh has not “specifically and distinctly argued and raised” the issues of withholding of removal or CAT relief, he has waived these claims. See Castro-Perez v. Gonzales, 409 F.3d 1069, *6751072 (9th Cir.2005) (citations and internal quotations omitted).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.